Citation Nr: 0620514	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-10 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the rating reduction for the service-connected 
hypertension from 20 percent to 10 percent was proper.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Petersburg, Florida, which 
implemented a proposal to reduce the disability rating 
assigned for the veteran's service-connected hypertension 
from 20 percent to 10 percent.


FINDINGS OF FACT

The RO's decision to reduce the veteran's evaluation for 
hypertension from 20 percent to 10 percent disabling was 
supported by the evidence of record at the time of the 
reduction and was made in compliance with due process laws 
and regulations. 


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
hypertension from 20 percent to 10 percent was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.344, 4.2, and 4.104, Diagnostic Code 
7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When an RO reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

The provisions of 38 C.F.R. § 3.105(e) set out procedures for 
VA to follow when reducing a disability rating, including 
specific notice requirements, and that the referenced 
procedures were followed by the RO in this case.  
Specifically, the veteran was advised in a February 2004 
rating decision, as well as in a February 2004 letter, that 
VA proposed to reduce the evaluation assigned his 
hypertension from 20 to 10 percent.  The reasons for the 
proposed reduction were explained in detail, and he was 
apprised of the appropriate criteria for evaluating 
hypertension.  The February 2004 correspondence provided 
notice of the rating decision, advised him of his right to a 
hearing, and notified him that he could submit medical or 
other evidence showing why a reduction in his disability 
rating should not be made.  He was also advised as to what 
the referenced evidence should show, and informed as to the 
time limits for submitting such evidence.

Due process considerations have been complied with in regard 
to the reduction in this case.  See 38 C.F.R. § 3.105(e).  
With respect to whether the evidential requirements for 
reducing the evaluation have been met, the provisions of 38 
C.F.R. § 3.344(a), regarding stabilization of disability 
ratings, are not for application, since the veteran's 20 
percent evaluation had not been in effect for a period of 
five years or more.  The 20 percent evaluation was in effect 
from November 1, 2002, until the reduction effective November 
1, 2004.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating. 38 C.F.R. § 3.344(c). 

In response to the RO's February 2004 correspondence 
regarding the proposed reduction, the veteran submitted a 
letter from a private physician, Dr. C.  The RO issued a 
rating decision in August 2004 implementing the proposed 
reduction, notified the veteran of the action by letter dated 
the same month, and assigned an effective November 1, 2004 
for the reduced rating.  

At the time of the reduction to a 10 percent evaluation, the 
veteran's service-connected hypertension was rated under 
38 C.F.R. § 4.104 Diagnostic Code 7101 (2002).  Under DC 
7101, a 10 percent evaluation is warranted for hypertensive 
vascular disease where diastolic pressure is predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

A 20 percent evaluation is warranted for hypertensive 
vascular disease where diastolic pressure is predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
Id.  

A reduction in the veteran's disability rating would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain, based upon review of the 
entire record, whether the evidence reflects an actual change 
in the disability, whether the examination reports reflecting 
such change are based upon thorough examination, and whether 
any improvement actually reflects improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-421.

The Board has reviewed the history of the severity of the 
veteran's hypertension.  A 20 percent rating was assigned 
effective as of November 1, 2002.  A May 2002 VA examination 
report dated in showed that the veteran had blood pressure 
readings of 176/120, 176/110, and 180/120 and his high blood 
pressure was not controlled by medication.

More recently, the veteran was given a VA examination in 
February 2004.  The examination reports showed that the 
veteran's blood pressure readings were 140/100 in the left 
arm sitting, 142/100 in the right arm sitting, and 138/100 in 
the left arm sitting (repeated).  For the past year the 
veteran had been taking Diovan, hydrochlorothiazide one 
tablet a day, as well as baby aspirin.  The veteran denied 
headaches, dizziness, syncope, seizure activity, exertional 
dyspnea, orthopnea, paroxysmal nocturnal dyspnea, chest pain, 
chronic cough, hemoptysis, palpitation or pedal edema.  He 
fatigued occasionally and complained at times "because of 
his medication of a slight dry cough."

The March 2004 letter from Dr. C. showed that he believed the 
veteran's blood pressure was still poorly controlled and that 
the veteran suffered from episodes of flushing, dizziness, 
and visual disturbances when his blood pressure elevated or 
when he takes his medicine one hour later than usual.  He 
believed the veteran had some mild end organ damage.

In comparing the medical evidence upon which the 20 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
hypertension was shown at the time of the proposed reduction.  
The initial 20 percent rating was based on the results of the 
May 2002 VA examination and the findings supported a 20 
percent evaluation.  The findings from the February 2004 
examination show that the symptoms of the veteran's 
hypertension have improved to the extent that the reduced 
disability rating is warranted as the condition no longer 
meets the requirements for a 20 percent rating under the 
appropriate diagnostic code.

The Board recognizes the veteran's statements, and the 
statements of Dr. C., to the effect that his condition has 
not improved.  In this case, however, the medical evidence 
before the Board indicates that the veteran's diastolic blood 
pressure has been most recently shown to be 100, and his 
systolic blood pressure has been shown to be between 138 and 
142.  At the February 2004 VA examination, the veteran 
specifically denied suffering headaches, dizziness, syncope, 
seizure activity and he reported having had no exertional 
dyspnea, orthopnea, paroxysmal nocturnal dyspnea, chest pain, 
chronic cough, hemoptysis, palpitation or pedal edema.  The 
veteran's statements appear to argue that his hypertension is 
controlled only because he takes medication.  The medical 
evidence of record demonstrates that the veteran's 
hypertension is controlled by medication, a factor for 
consideration in assignment of the 10 percent rating.  

The Board has considered the evidence of record and finds 
that the reduction in the veteran's disability evaluation for 
hypertension, from 20 percent to 10 percent disabling was 
proper in view of the criteria of 38 C.F.R. § 3.105(e) and 
the medical evidence of record.  As such, the preponderance 
of the evidence is against the veteran's claim concerning the 
propriety of this reduction.  The benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  The Board finds that the notice requirements have 
been satisfied by virtue of letters sent to the appellant and 
his representative in February 2004 and December 2005.  

In this case, the RO sent correspondence in February 2004 
notifying the veteran of the proposed reduction in the rating 
for hypertension and informing him that he had 60 days within 
which to submit any evidence to show why the reduction should 
not be made.  In May 2004 the veteran submitted a statement 
in response to the RO's notification that he had 60 days to 
submit evidence in connection with the proposed reduction.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the resumption of a 
higher rating, any questions as to the appropriate effective 
dates to be assigned are rendered moot.

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and a VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant records exist 
that have not been obtained or attempted to be obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's 
disability was evaluated in a VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d).


ORDER

The reduction in the evaluation for the veteran's service-
connected hypertension from 20 to 10 percent was proper; the 
appeal is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


